
	
		II
		109th CONGRESS
		2d Session
		S. 3944
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mrs. Clinton, Mr. Schumer, Mr.
			 Obama, Mr. Durbin, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for a one year extension of programs under
		  title XXVI of the Public Health Service Act.
	
	
		1.One-year extension of
			 programs
			(a)Authorizations
			 of appropriations for fiscal year 2007Notwithstanding any provision of title XXVI
			 of the Public Health Service Act:
				(1)For the purpose of carrying out part A of
			 such title, there is authorized to be appropriated $634,209,704 for fiscal year
			 2007.
				(2)For the purpose of carrying out part B of
			 such title, there is authorized to be appropriated $1,247,000,000 for fiscal
			 year 2007.
				(3)For the purpose of grants to States that
			 demonstrate unmet needs with respect to HIV/AIDS and that do not have any areas
			 that receive grants under part A of such title for fiscal year 2007, there is
			 authorized to be appropriated $30,000,000 for fiscal year 2007.
				(4)For the purpose of
			 carrying out part C of such title, there is authorized to be appropriated
			 $218,600,000 for fiscal year 2007.
				(5)For the purpose of carrying out part D of
			 such title, there is authorized to be appropriated $75,385,648 for fiscal year
			 2007.
				(6)For purposes of AIDS Education and Training
			 Centers under section 2692 of part F of such title, there is authorized to be
			 appropriated $35,983,900 for fiscal year 2007.
				(7)For purposes of dental programs under
			 section 2692 of part F of such title, there is authorized to be appropriated
			 $13,570,182 for fiscal year 2007.
				Amounts
			 appropriated under this subsection are available to the Secretary until the end
			 of fiscal year 2009.(b)Names-based
			 reporting of cases; other changes regarding methodology for counting
			 casesNotwithstanding any provision of title XXVI of the Public
			 Health Service Act, the Secretary may not, in determining the amounts of
			 formula grants under such title for fiscal year 2007, use a methodology for
			 counting the number of cases of acquired immune deficiency syndrome, or the
			 number of cases of HIV, that is different than the methodology used by the
			 Secretary for such purposes for fiscal year 2006.
			(c)DefinitionsFor
			 purposes of this section, the terms HIV and
			 Secretary have the meanings that apply to such terms under title
			 XXVI of the Public Health Service Act.
			
